Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending in the present application.
Claims 1-11 are original; and claims 12-20 are withdrawn.
Response to Amendment
The response submitted on 02 March 2022 has been entered into the record.
Response to Arguments
Applicant argues that prior art reference of record Joo does not disclose the limitation that the pixel electrode comprises a plurality of unit electrodes electrically connected to each other.  This argument is not persuasive. The claim language does not recite any particular form, shape, or feature that any such unit electrode must take nor does the claim recite what form the electrical connection must take. Referring to Figure 2 of Joo and by way of non-limiting example, every two vertically adjacent pixels comprise pixel electrodes are connected to each other by their common source/data line. By way of additional example, PE1 may be comprised of a first unit electrode which comprises the upper right protrusion of PE1 and a second unit electrode which comprises the remainder of PE1, and each unit electrode is also connected by a shared source/data line.  Moreover, not only does Joo disclose that the pixel electrode comprises a plurality of unit electrodes electrically connected to each other, but prior art reference of record Morita also makes such disclosure. In Figure 2 and paragraph 29, Joo discloses that pixel electrode PE is comprised of unit electrodes upper PA, lower PA, left PB, and right PB and that these unit electrodes are electrically connected to one another.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo (US 2012/0217514), of record, in view of Morita (US 2013/0321727), of record.
Re: claim 1, Joo discloses a first substrate 300 and second substrate 400 facing each other (Fig. 3); a liquid crystal layer 500 disposed between the first substrate and the second substrate (Fig. 3); a transistor SW1 disposed on the first substrate (Fig. 3); a pixel electrode PE1, PE2 electrically connected to the transistor (Fig. 2; para. 67); and a protrusion SL, SLP, SE disposed on the pixel electrode (Fig. 2), the protrusion protruding toward the liquid crystal layer (Fig. 3), wherein the pixel electrode comprises a plurality of unit electrodes electrically connected to each other (Fig. 2), and wherein the protrusion comprises a first portion (Fig. 4A, the upper electrode SE) extending along and overlapping a boundary between adjacent unit electrodes of the plurality of unit electrodes (Figs. 2, 4A).
Joo does not explicitly disclose that each of the unit electrodes comprises a cross-shaped stem.
Morita discloses that each of the unit electrodes PE, PA, PB comprises a cross-shaped stem (Fig. 6).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have each of the unit electrodes comprise a cross-shaped stem, as disclosed by Morita, in the device disclosed by Joo for the purpose of giving liquid crystal molecules disposed proximate to the pixel electrode a desired pre-tilt. By having a pre-tilt, the modulation speed of the liquid crystals increases, thereby improving the sharpness of the displayed image and reducing after image sticking.
Re: claim 2, Joo and Morita disclose the limitations of claim 1, and Joo further discloses a gate line GL1-GL4 extending in a first direction (Fig. 2, x-axis direction); and a data line DL1, DL2 extending in a second direction crossing the first direction (Fig. 2, y-axis direction), wherein the transistor is electrically connected to the gate line and the data line (Fig. 2), and wherein the protrusion further comprises a second portion SL extending in the first direction (Fig. 4A), and a third portion (Fig. 4A, the lower electrode SE) extending in the second direction.
Re: claim 3, Joo and Morita disclose the limitations of claim 2, and Joo further discloses that at least one of the second portion or the third portion has an opening (Figs. 2, 4A, where openings are disposed at each of the four corners of the pixel).
Re: claim 4, Joo and Morita disclose the limitations of claim 3, and Joo further discloses that the opening extends in the first direction or the second direction (Figs. 2, 4A disclose second direction).
Re: claim 5, Joo and Morita disclose the limitations of claim 2, and Joo further discloses that an end of the second portion and an end of the third portion are separated from and oppose each other with the opening therebetween (Fig. 4A, where the opening is between the fully depicted pixel and the pixel disposed above it).
Re: claim 6, Joo and Morita disclose the limitations of claim 5 and Joo further discloses that the opening is disposed at a corner of the pixel electrode PE, PE1, PE2 (Figs. 2, 4A).
Re: claim 7, Joo and Morita disclose the limitations of claim 2 and Morita discloses that the second portion (Fig. 6, the horizontally extending portion SE1 of protrusion SE) overlaps the gate line (overlap disclosed in Fig. 6) and Joo discloses that the third portion (Fig. 4A, the lower electrode SE) overlaps the data line DL (Figs. 2, 4A).
Re: claim 8, Joo and Morita disclose the limitations of claim 2, and Joo further discloses that a length of the pixel electrode PE, PE1, PE2 in the first direction is different from a length of the pixel electrode in the second direction (Fig. 2, where the length in the first direction is less than the length in the second direction).
Re: claim 9, Joo and Morita disclose the limitations of claim 8, and Joo further discloses that a length of the second portion SL overlapping one pixel PX is different from a length of the third portion (Fig. 4A, lower electrode SE) overlapping the pixel (Figs. 2, 4A).
Re: claim 10, Joo and Morita disclose the limitations of claim 2, and Morita further discloses that a combined perimeter of the second portion SE1 and the third portion SE2 forms a substantially rectangular shape in plan view (Fig. 6).
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Joo, in view of Morita and Nishizawa (US 2009/0015747), of record.
Re: claim 11, Joo and Morita disclose the limitations of claim 1; however, neither reference explicitly discloses that the liquid crystal display has a curved shape.
Nishizawa discloses that the liquid crystal display 10 has a curved shape (Figs. 3, 9).
It would have been obvious to a person of ordinary skill in the art at a time before the effective filing date of the claimed invention to have the liquid crystal display have a curved shape, as disclosed by Nishizawa, in the device disclosed by Joo and Morita for the purpose of improving the viewing angle and image legibility of the display device (see Nishizawa paras. 7, 8).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANGELA DAVISON whose telephone number is (313)446-4819. The examiner can normally be reached M-F 10:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANGELA K DAVISON/           Primary Examiner, Art Unit 2871